 
Exhibit 10.2
FOIA Confidential Treatment Requested
Execution Version
 




 
EQUIPMENT PURCHASE AGREEMENT
 
 
Dated as of January 29, 2009
 
 
by and among
 
 
TOSHIBA CORPORATION,
 
 
SANDISK (IRELAND) LIMITED,
 
 
SANDISK (CAYMAN) LIMITED,
 
 
SANDISK CORPORATION,
 
 
FLASH PARTNERS LIMITED,
 
 
and
 
 
FLASH ALLIANCE LIMITED
 




 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
 Page
1.
Definitions and Interpretation 
1

 
2.
The Transaction 
3

 
3.
Purchase Price; Closing 
6

 
4.
Representations and Warranties of Each of the Parties 
10

 
5.
Representations and Warranties of the Sellers 
11

 
6.
Covenants 
12

 
7.
Conditions Precedent to the Sellers’ Obligations at the First Closing 
13

 
8.
Conditions Precedent to Toshiba’s Obligations at the First Closing 
14

 
9.
Conditions Precedent to the Subsequent Closings 
15

 
10.
Indemnification 
15

 
11.
Termination of the Agreement 
16

 
12.
General Provisions 
16

 
 
Attachments:

 


 





 
i
 



 
 

--------------------------------------------------------------------------------

 


This EQUIPMENT PURCHASE AGREEMENT (this “Agreement”) dated as of January 29,
2009, is entered into by and among TOSHIBA CORPORATION, a Japanese corporation
(“Toshiba”), SANDISK (CAYMAN) LIMITED, a company organized under the laws of the
Cayman Islands (“SanDisk Cayman”), SANDISK (IRELAND) LIMITED,  a company
organized under the laws of the Republic of Ireland  (“SanDisk Ireland”),
SANDISK CORPORATION, a Delaware corporation (“SanDisk” and, together with
SanDisk Cayman and SanDisk Ireland, the “SanDisk Parties”), FLASH PARTNERS
LIMITED, a tokurei yugen kaisha organized under the laws of Japan (“FP”), and
FLASH ALLIANCE LIMITED, a tokurei yugen kaisha organized under the laws of Japan
(“FA” and, together with FP, the “Sellers” and the Sellers together with the
SanDisk Parties and Toshiba, the “Parties”).
 
WHEREAS, Toshiba and certain SanDisk Parties are each shareholders in FP and FA;
 
WHEREAS, FP owns the machinery, equipment and other tangible assets described on
attached Schedule 2.1(a)(i) and leases the machinery, equipment and other
tangible assets described on attached Schedule 2.1(a)(ii);
 
WHEREAS, FA owns the machinery, equipment and other tangible assets described on
attached Schedule 2.1(b)(i) and leases the machinery, equipment and other
tangible assets described on attached Schedule 2.1(b)(ii);
 
WHEREAS, Toshiba desires to purchase from the Sellers, and the Sellers desire to
sell to Toshiba, such owned equipment and the Sellers’ rights under such leases,
and Toshiba is prepared to assume certain obligations and liabilities in
connection therewith, all on the terms and conditions set forth below; and
 
WHEREAS, simultaneous herewith, Toshiba, SanDisk, SanDisk Cayman and SanDisk
Ireland are entering into a Joint Venture Restructure Agreement (the “JVRA”),
pursuant to which the parties are amending the Flash Partners Master Agreement
by and among Toshiba, SanDisk and SanDisk Cayman dated September 10, 2004, the
Flash Alliance Master Agreement by and among Toshiba, SanDisk, and SanDisk
Ireland dated July 7, 2006, and also entering into certain other agreements
relevant to the operation of FA and FP, as provided therein;
 
NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements set forth herein, and for good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Sellers, the SanDisk Parties and Toshiba hereby agree as follows:
 
1. Definitions and Interpretation
 
1.1  
Certain Definitions.  The following capitalized terms used in this Agreement
shall have the respective meanings assigned in this Agreement:

 
Term
Defined In
Action
Section 2.3(d)
Agreement
Heading
Applicable Law
Section 5.1
Assumed Liabilities
Section 2.4





 
1

--------------------------------------------------------------------------------

 




Closing
Section 3.2(a)
Closing Date
Section 3.2(c)
Equipment
Section 2.1
Equipment Leases
Section 2.1(b)(ii)
Equipment Purchase Closing
Section 3.2(b)
Equipment Transactions
Section 3.2(a)
Excluded Assets
Section 2.2
Excluded Liabilities
Section 2.3
FA
Heading
FA Equipment
Section 2.1(b)(ii)
FA Leased Equipment
Section 2.1(b)(ii)
FA Leases
Section 2.1(b)(ii)
FA Owned Equipment
Section 2.1(b)(i)
FA Purchase Price
Section 3.1(a)(ii)
FA Purchased Assets
Section 2.1(b)
FP
Heading
FP Equipment
Section 2.1(a)(ii)
FP Leased Equipment
Section 2.1(a)(ii)
FP Leases
Section 2.1(a)(ii)
FP Owned Equipment
Section 2.1(a)(i)
FP Purchase Price
Section 3.1(a)(i)
FP Purchased Assets
Section 2.1(a)
Governmental Authority
Section 2.3
[***]*
Section 10.3
Indemnifying Party
Section 10.1
JVRA
Recitals
Lease Closing
Section 3.2(b)
Lease Transfer Costs
Section 3.7(a)
Leased Equipment
Section 2.1(b)(ii)
Lien
Section 4.4
[***]*
Section 8.5
Material Adverse Effect
Section 8.10
Material Consent
Section 6.3
[***]*
Section 3.1
Owned Equipment
Section 2.1
Party
Heading
Permit
Section 5.2
Person
Section 4.4

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 
2

--------------------------------------------------------------------------------


Post-Closing Period
Section 3.7(d)
Pre-Closing Period
Section 3.7(d)
Purchased Assets
Section 2.1
Resolution
Section 3.6(c)
Resolution Period
Section 3.6(c)
SanDisk
Heading
SanDisk Cayman
Heading
SanDisk Ireland
Heading
SanDisk Party
Heading
Seller
Heading
Subsequent Closing
Section 3.2(c)
Subsequent Closing Date
Section 3.2(c)
Tax
Section 2.3
Toshiba
Heading



1.2  
Interpretation.  Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed, as the context indicates, to be
followed by the words “but (is/are) not limited to.”  Wherever in this Agreement
words indicating the plural number appear, such words will be considered as
words indicating the singular number and vice versa where the context indicates
the propriety of such use.

 
1.3  
The terms “Y3 Facility” and “Y4 Facility” as used in this Agreement shall have
the meanings assigned to them in the JVRA.

 
2. The Transaction
 
2.1  
Purchased Assets.  Subject to the terms and conditions of this Agreement, and on
the basis of the representations, warranties, covenants and agreements set forth
herein, at the applicable Closing, the Sellers shall sell, transfer, convey,
assign and deliver to Toshiba, and Toshiba shall purchase from the Sellers, all
right, title and interest in and to the following assets (collectively, the
“Purchased Assets”):

 
(a)  
FP Purchased Assets.  To be purchased from FP (collectively, the “FP Purchased
Assets”):

 
(i)  
FP Owned Equipment.  The machinery, equipment and other assets described on the
attached Schedule 2.1(a)(i), [***]* which shall represent approximately  [***]*
of the wafer output capacity of FP and which shall have been calculated from the
list of assets owned by FP (the “FP Owned Equipment”);

 
(ii)  
FP Leased Equipment.  All rights and obligations of FP in connection with the
machinery, equipment and other assets, [***]* set forth on attached
Schedule 2.1(a)(ii), which shall represent approximately [***]* of the wafer
output capacity of FP (the “FP Leased Equipment” and together with the FP Owned
Equipment, the “FP Equipment”), that are subject to the leases specified thereon
(the “FP Leases”), it being understood that the assignment and assumption of
such rights and obligations shall be effected as set forth in Section 3.6; and

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
3

--------------------------------------------------------------------------------

 


 
 
(iii)  
FP Documents.  All books, records and materials in the possession or control of
FP and that are reasonably necessary or appropriate for Toshiba to operate the
FP Equipment in substantially the same manner as operated by FP as of the date
of this Agreement and as of each Closing Date, including vendor agreements,
title documents, user manuals, operating guides, bills of materials, records,
maintenance schedules and records, supplier and other vendor ordering
information and records, warranties for both materials and equipment purchased
and products sold, and all other operational, commercial and technical
information related to the FP Equipment.

 
(b)  
FA Purchased Assets.  To be purchased from FA (collectively, the “FA Purchased
Assets”):

 
(i)  
FA Owned Equipment.  The machinery, equipment and other assets described on the
attached Schedule 2.1(b)(i), [***]* which shall represent approximately [***]*
of the wafer output capacity of FA and which shall have been calculated from the
list of assets owned by FA (the “FA Owned Equipment”);

 
(ii)  
FA Leased Equipment.  All rights and obligations of FA in connection with the
machinery, equipment and other assets, [***]* set forth on attached
Schedule 2.1(b)(ii), which shall represent approximately [***]* of the wafer
output capacity of FA (the “FA Leased Equipment” and, together with the FA Owned
Equipment, the “FA Equipment” or together with the FP Leased Equipment, the
“Leased Equipment”), that are subject to the leases specified thereon (the “FA
Leases” and, together the with FP Leases, the “Equipment Leases”), it being
understood that the assignment and assumption of such rights and obligations
shall be effected as set forth in Section 3.6; and

 
(iii)  
FA Documents.  All books, records and papers in the possession or control of FA
and that are reasonably necessary for Toshiba to operate the FA Equipment in
substantially the same manner as operated by FA as of the date of this Agreement
and as of each Closing Date, including vendor agreements, title documents, user
manuals, operating guides, bills of materials, records, maintenance schedules
and records, supplier and other vendor ordering information and records,
warranties for both materials and equipment purchased and products sold, and all
other operational, commercial or technical information related to the FA
Equipment.

 
As used in this Agreement, the term “Owned Equipment” means the FP Owned
Equipment together with the FA Owned Equipment, and the term “Equipment” means
the Owned Equipment together with the Leased Equipment.
 
(c)  
Tool Selection Methodology; Substitution of Purchased Assets.

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
4

--------------------------------------------------------------------------------

 


it is understood by the Parties that the Equipment has been selected with the
intention that each of the FP Equipment and the FA Equipment represents
approximately [***]* of the equivalent wafer output capacity of the fabs
utilized by FP and FA, respectively, as of the date of this Agreement,
preserving actual toolset line balance between the capacity transferred to
Toshiba and the remaining capacity of FP and FA, which in each case represents
as nearly as practicable [***]* the capital equipment of each of FP and FA.
 
(i)  
To the extent that the Parties determine that the purchase of Owned Equipment or
assignment and assumption of the Equipment Leases with respect to Leased
Equipment (1) requires consents of third parties that cannot be obtained in a
timely manner or without undue difficulty or expense, (2) would not release
SanDisk from the guaranty obligations related to the Leased Equipment, or (3)
involves Equipment which, prior to the relevant Closing, is materially damaged,
the Parties shall endeavor in good faith to promptly reach agreement on such
adjustments to Schedules 2.1(a)(i), 2.1(a)(ii), 2.1(b)(i) and/or 2.1(b)(ii) as
are necessary to address the foregoing issues.

 
2.2  
Excluded Assets.  Notwithstanding anything to the contrary set forth in this
Agreement, except for the Purchased Assets, the Sellers shall not transfer at
Closing any other assets of the Sellers (such assets, the “Excluded Assets”),
which Excluded Assets shall be retained by the Sellers.

 
2.3  
Excluded Liabilities.  Notwithstanding anything to the contrary set forth in
this Agreement, except for the Assumed Liabilities, the Sellers shall not
transfer at Closing any liability for any contracts, agreements, commitments or
liabilities of the Sellers or any SanDisk Party whatsoever, including any of the
following (collectively, the “Excluded Liabilities”), which Excluded Liabilities
shall be retained by the Sellers and/or the SanDisk Parties as applicable:

 
(a)  
any liability relating to, arising out of or incurred in connection with the
Purchased Assets, or use, operation or possession thereof, prior to the Closing;
and

 
(b)  
any trade accounts payable, accrued liability or other liability of the Sellers
as of the Closing whether or not such amounts are known or payable on or prior
to the Closing;

 
(c)  
except as expressly provided for in Sections 3.1(a) and 3.7 below, any Taxes or
similar charges that may become payable in any jurisdiction by the Sellers by
reason of the sale and transfer of the Purchased Assets pursuant hereto, or
arising from or relating to Sellers’ receipt of the FP Purchase Price or FA
Purchase Price (or relief from any Assumed Liability); and

 
(d)  
any liability relating to, arising out of or incurred in connection with any
final nonappealable decision arising out of any suit, litigation, arbitration or
administrative proceeding before any Governmental Authority (all “Actions”)
prior to the Closing or initiated after the Closing but based in whole or part
on an act or omission of a Seller,

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
5

--------------------------------------------------------------------------------

 


or any current or former officer, director, employee or agent of a Seller or the
use, operation or possession of the Purchased Assets prior to the date of this
Agreement.
 
The term “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) as used in
this Agreement means any net income, alternative or add-on minimum tax, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium, property, environmental or windfall profit tax, custom, duty or other
tax, governmental fee or other assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
and any interest on such penalty, addition to tax or additional amount imposed
by any Governmental Authority. The term “Governmental Authority” as used in this
Agreement means any court, tribunal, arbitrator or any government or political
subdivision thereof, whether foreign, federal, state or county, or any agency,
authority, official or instrumentality of such government or political
subdivision.
 
2.4  
Assumed Liabilities.  Subject to the terms and conditions of this Agreement, at
each Closing, each Seller shall assign to Toshiba, and Toshiba shall assume, the
related Assumed Liabilities (as defined below). Thereafter, Toshiba shall pay
and discharge all such Assumed Liabilities as and when such Assumed Liabilities
become due and owing.  The term “Assumed Liabilities” as used in this Agreement
means only those liabilities which relate to, arise out of or are incurred in
connection with the Purchased Assets on or after the Closing at which such
assets are transferred, including the Equipment Leases to the extent assigned,
but not including any Excluded Liabilities and not including any liabilities in
connection with the Purchased Assets that are specifically allocated to the
Sellers or the SanDisk Parties under other agreements relating to the operation
of the Y3 Facility and the Y4 Facility.

 
3. Purchase Price; Closing
 
3.1  
Purchase Price.  

 
(a)  
Timing of Purchase Price Payment by Toshiba.  Subject to the terms and
conditions of this Agreement, as full consideration for the sale, assignment,
transfer and delivery of the Owned Equipment by the Sellers to Toshiba, and the
execution and delivery by the Sellers of this Agreement and any and all
certificates and instruments executed or contemplated to be executed by SanDisk
in connection with the Equipment Purchase Closing, Toshiba shall deliver [***]*,
by wire transfer of immediately available funds to an account designated by FP
or FA, as applicable, an amount equal to:

 
(i)  
for FP, [***]* (the “FP Purchase Price”); and 

 
(ii)  
for FA, [***]* (the “FA Purchase Price”);

 
provided, however, that, in the event that the sale-and-leaseback arrangements
described at Section 3.6(b) below are not obtained, Toshiba and SanDisk shall
discuss and agree on a reasonable delay of payment; provided, further, that in
no event shall payment be delayed beyond [***]*.
 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
6

--------------------------------------------------------------------------------

 


(b)  
[***]* by Joint Venture.  No later than [***]*, each Seller shall transfer the
entire FP Purchase Price and FA Purchase Price, as applicable and [***]*, to
each of SanDisk and Toshiba (with each of SanDisk and Toshiba receiving 50% of
the applicable purchase price), by wire transfer of immediately available funds
to accounts designated by SanDisk and Toshiba, [***]*.  SanDisk and Toshiba each
agree to provide acknowledgment of such repayment to each Seller.

 
As used in this agreement, [***]* shall mean [***]*.
 
3.2  
Closing.

 
(a)  
The transactions contemplated by this Agreement (the “Equipment Transactions”)
shall be consummated at a series of closings (each a “Closing”).

 
(b)  
At each Closing, Toshiba will either purchase Owned Equipment (the “Equipment
Purchase Closing”) or acquire rights and obligations of the Sellers in
connection with the Leased Equipment or, as applicable, the Equipment Leases,
each as provided in Section 3.6 below (a “Lease Closing”).

 
(c)  
Provided that all of the conditions to a Closing have been met or waived in
writing by the Party that has the benefit thereof, each Closing will take place
on the date set forth on Schedule 3.2, or at such other place, date and time as
the Parties mutually agree.  As set forth on Schedule 3.2, the first Closing is
contemplated to be a Lease Closing.  As used in this Agreement, the term
“Subsequent Closing” shall mean each of (i) any Lease Closing after the first
Closing and (ii) the Equipment Purchase Closing (the date of each such Closing a
“Subsequent Closing Date,” and the first Closing Date together with the
Subsequent Closing Dates, the “Closing Dates”).

 
3.3  
Deliveries by the Sellers. At each Closing, the Sellers shall (i) take all steps
necessary to place Toshiba in actual possession and operating control of all
Purchased Assets to be transferred at such Closing, and (ii) deliver the
following items, duly executed by the Sellers, in each case in form and
substance acceptable to Toshiba:

 
(a)  
FP Assignment and Assumption Agreements and Bill of Sale.

 
(i)  
At each Closing, an Assignment and Assumption Agreement executed by FP covering
any rights and obligations under any FP Leases and other agreements to be
transferred at such Closing, substantially in the form of attached Exhibit A.

 
(ii)  
At the Equipment Purchase Closing, a Bill of Sale executed by FP covering all of
the FP Owned Equipment that is to be transferred at such Closing, substantially
in the form of attached Exhibit B.

 
(b)  
FA Assignment and Assumption Agreement and Bill of Sale.

 
(i)  
At each Closing, an Assignment and Assumption Agreement executed by FA covering
any rights and obligations under any FA Leases and other
agreements to be transferred at such Closing, substantially in the form of
attached Exhibit C.
 

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
7

--------------------------------------------------------------------------------

 




(ii)  
At the Equipment Purchase Closing, a Bill of Sale executed by FA covering all of
the FA Owned Equipment that is to be transferred at such Closing, substantially
in the form of attached Exhibit D.

 
(c)  
Sellers’ Invoices.  An invoice issued to Toshiba by each of FA and FP, in each
case dated the applicable Closing Date and requiring payment of the FA Purchase
Price and the FP Purchase Price, respectively, not later than [***]* following
such Closing Date.

 
(d)  
Other Conveyance Instruments.  Such other instruments of sale, transfer,
conveyance and assignment as Toshiba deems are necessary or useful to transfer
all right, title and interest in all Purchased Assets to be transferred at such
Closing to Toshiba, or to evidence the same.

 
(e)  
Closing Condition Documents.  All of the documents provided for in Articles 8
and, as applicable, 9 below.

 
3.4  
Deliveries by Toshiba.  At the Closing, Toshiba shall deliver the following
items, duly executed by Toshiba, in each case in form and substance acceptable
to the Sellers:

 
(a)  
Assumption Instruments.  Such other instruments of assumption as are reasonably
necessary for Toshiba to assume the Assumed Liabilities being assumed at such
Closing.

 
(b)  
Closing Condition Documents.  All of the documents provided for in Articles 7
and, as applicable, 9 below.

 
3.5  
Transfer of Title; Risk of Loss.  Legal and equitable title and risk of loss
with respect to all of the Purchased Assets shall pass from the Sellers to
Toshiba at the relevant Closing pursuant to, and in accordance with, the terms
of this Agreement.

 
3.6  
Equipment Leases.

 
(a)  
Transfer of Leased Equipment.  Subject to Toshiba, SanDisk and the Seller
obtaining consent from the applicable financing parties, the Parties contemplate
that Toshiba’s acquisition of the Sellers’ interests in the Leased Equipment
shall be conducted as follows: Toshiba and the parties to the existing lease
shall, on the day of the next scheduled payment under the relevant lease
following the execution of this Agreement, and subject to FA or FP, as
applicable, making such scheduled payment, or on such other day as may be
mutually agreed between the applicable financing parties and the current lessee
of such Leased Equipment, effect a partial assignment of the relevant lease from
the Seller to Toshiba as lessee.

 
(b)  
Financed Equipment.  [***]*.

 
(c)  
Breach of Condition Failure.  [***]*

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
8

--------------------------------------------------------------------------------

 


(i)  
[***]*

 
(ii)  
[***]*.

 
For a period of [***]* (the “Resolution Period”) from the date of the event
causing the failure of [***],* SanDisk or Toshiba, as applicable, shall have an
opportunity to remedy the failure of the conditions described above by [***]*,
such that [***]* (the “Resolution”) and that the Closing can occur on the first
available open transfer window on or after the Resolution documentation has been
executed, or such earlier time as the Parties [***]* may agree; [***]* of the
Resolution Period.  In the event that SanDisk or Toshiba, as applicable, is
unable to resolve such failure during such [***]*, the Parties shall discuss in
good faith alternative arrangements to effect such transfer on a commercially
reasonable basis, and the treatment of payments made under Section 3.6(c)(ii)
during the [***]* to the [***]* of the Resolution Period, but shall otherwise
have no further obligations hereunder.
 
(d)  
Other Condition Failure.  In the event any Equipment Lease fails to transfer
[***]*, or the Equipment Purchase Closing fails to occur [***]*, due to a
failure of [***]*, then Toshiba and SanDisk will discuss in good faith
alternative arrangements to effect such transfer on a commercially reasonable
basis.

 
3.7  
Costs and Taxes.

 
(a)  
SanDisk shall be responsible for and shall pay (i) [***]* and (ii) [***]*
collectively the “Lease Transfer Costs”).

 
(b)  
SanDisk shall pay to Toshiba, FP or FA, as applicable, the invoiced Lease
Transfer Costs [***]*, accompanied by evidence itemizing the Lease Transfer
Costs and indicating that such costs were actually paid by Toshiba, FP or FA, as
applicable.

 
(c)  
After the Closing, upon reasonable written notice, the Parties agree to furnish
or cause to be furnished to each other party, and its officers, directors,
employees, managers, agents, attorneys, accountants, advisors and
representatives, as applicable, access, during normal business hours, to such
information and assistance relating to the Purchased Assets as are reasonably
necessary for financial reporting and accounting matters relating to the
Purchased Assets, the preparation and filing of any Tax returns or other filings
with any Governmental Authority, reports or forms relating to the Purchased
Assets, the defense of any Tax or other claim or assessment relating to the
Purchased Assets or, in the case of the Sellers, relating to the operation of
the Purchased Assets prior to the Closing, provided, however, that such access
and assistance do not unreasonably disrupt the normal operations of Toshiba, FP
or FA.

 
(d)  
To the extent not otherwise allocated in this Agreement, the Sellers shall be
responsible for and shall promptly pay when due all Taxes levied with respect to
the Purchased Assets transferred at such Closing attributable to the taxable
period ending on the day immediately preceding such Closing Date (such period
the “Pre-Closing Period”).  To the extent not otherwise allocated in this
Agreement, Toshiba shall be responsible for and shall promptly pay when due all
Taxes levied with respect to the

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
9

--------------------------------------------------------------------------------

 


Purchased Assets attributable to any taxable period beginning on the Closing
Date (or, in the case of any tax period which commences on the Closing Date, the
portion of such period beginning on the Closing Date) (such period the
“Post-Closing Period”).  All such Taxes levied with respect to the Purchased
Assets for a taxable period which includes (but does not end on) the Closing
Date shall be apportioned between Toshiba and the Sellers based on the number of
days of such taxable period included in the Pre-Closing Period and the number of
days of such taxable period included in the Post-Closing Period.  The Sellers
shall be liable for the proportionate amount of such Taxes attributable to the
Purchased Assets that is attributable to the Pre-Closing Period, and Toshiba
shall be liable for the proportionate amount of such Taxes that is attributable
to the Post-Closing Period.
 
4. Representations and Warranties of Each of the Parties
 
Each Party, severally and not jointly, represents and warrants to each other
Party that the following are true and correct as of the date of this Agreement:
 
4.1  
Lease Agreements.  Except as it has previously informed the other Parties
hereto, no event has occurred which constitutes a default by such Party under,
or with the giving of notice or passage of time, would constitute a default by
such Party under, any provision of an Equipment Lease, and the execution,
delivery and (assuming receipt of the requisite Material Consents) performance
of this Agreement by it do not and will not breach, violate or conflict with any
provision of, or constitute (or with the giving of notice or passage of time,
constitute) a default under, any Equipment Lease.  

 
4.2  
Organization and Standing.  It is duly organized and validly existing and, where
applicable, in good standing under the laws of the jurisdiction in which it is
organized.

 
4.3  
Authority; Enforceability.  It has the requisite corporate or equivalent power
and authority to enter into this Agreement, to execute any certificates or other
instruments to be executed by it in connection with the Equipment Transactions,
and otherwise carry out the Equipment Transactions.  All corporate or equivalent
proceedings required to be taken by it to authorize the execution, delivery and
performance of this Agreement, and any such certificates and instruments, and
the consummation of the Equipment Transactions, have been or will be as of the
Closing properly taken.  This Agreement has been duly and validly executed and
delivered by it and constitutes a valid and binding obligation of it,
enforceable against it in accordance with its terms.

 
4.4  
No Conflict.  The execution, delivery and performance of this Agreement by it do
not and will not (a) breach, violate or conflict with any provision of its
charter documents as amended to date, (b) conflict with or violate any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award applicable to it, or (c) result in the creation or imposition of any Lien
on any of the Purchased Assets.  Other than pursuant to the Equipment Leases or
this Agreement, it is under no obligation, absolute or contingent, to any
Person, with respect to the sale, assignment, lease or sublease or other
transfer, conveyance or placement of any Lien on any of the Purchased
Assets.  The term “Lien” as used in this Agreement means any lien, pledge,
hypothecation, security interest, claim, lease, charge, option, right of first
refusal, transfer restriction, encumbrance or any other restriction or
limitation whatsoever.  The term “Person” as used in this Agreement means any
individual, corporation, partnership, limited liability company, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

 
 
 
10

--------------------------------------------------------------------------------

 


 
4.5  
Brokers’ or Finders’ Fees.  It has not incurred and will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or the Equipment
Transactions [***]*.  It has not taken any action or entered into any agreement
or understanding that will cause any other Party to incur any of the foregoing
liabilities.

 
4.6  
Litigation.  There is no Action pending, or, to its knowledge, threatened, or
directly relating to the Equipment Transactions and which, if successful, would
materially impair such Party’s ability to consummate the Equipment
Transactions.  There is no judgment, order, writ or decree that substantially
restrains its ability to consummate the Equipment Transactions.

 
5. Representations and Warranties of the Sellers
 
FP, solely with respect to the FP Purchased Assets, and FA, solely with respect
to the FA Purchased Assets, represents and warrants, severally and not jointly,
to Toshiba that the following are true and correct as of the date of this
Agreement:
 
5.1  
Equipment.  It holds good and marketable title to the Owned Equipment, free and
clear of any Liens other than any security interest held by the Parties which
shall be removed from the applicable Equipment as such Equipment is transferred
pursuant to this Agreement, and is a lessee of the Leased Equipment.  Such
Equipment is in good operating condition and repair, subject only to ordinary
wear and tear.  To its knowledge, the current use and operation of such
Equipment are in compliance in all material respects with all Applicable
Laws.  Except as set forth on Schedule 5.1, it has not received any notice that
the possession or operation of any such Equipment does not or did not comply
with Applicable Law. There is no Action pending or, to its knowledge,
threatened, relating to or affecting the Purchased Assets.  The term “Applicable
Law” as used in this Agreement means, with respect to a Person, any domestic or
foreign, national, federal, territorial, state or local constitutions, statues,
laws (including principles of common law), treaties, ordinances, rules,
administrative interpretations, regulations, orders, writs, injunctions, legally
binding directives, judgments, decrees or other requirements or restrictions of
any arbitrator or Government Authority applicable to such Person or any of its
affiliates, properties, assets, officers, directors, employees, consultants or
agents in connection with such officer’s, director’s, employee’s, consultant’s
or agent’s activities on behalf of such Person or any of its affiliates.

 
5.2  
Permits.  It has obtained all material permits and other authorizations
(collectively, “Permits”) necessary for the ownership, operation and use of the
Purchased Assets in substantially the same manner as currently owned, operated
and used and each Permit is valid and remains in full force and effect.  It is
not in default (nor has it failed to comply), nor has it received any notice of
any claim of default or failure to comply, with respect to any Permit.

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
11

--------------------------------------------------------------------------------

 


5.3  
Equipment Leases.  Each of the Equipment Leases to which it is a Party is in
full force and effect and each constitutes a legal, valid and binding agreement,
enforceable in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency, and the relief of debtors, and no term or
condition thereof has been amended from the form provided to Toshiba. Except as
it has previously informed the other Parties hereto, there are no defaults by it
under any of the Equipment Leases and no events have occurred that with notice
or the lapse of time, or action or inaction by any party thereto, would result
in a violation thereof or a default thereunder.   There is no Action to which it
is a party in which relief is sought involving, affecting or relating in any
manner to any of the Equipment Leases, and, to its knowledge, there is no Action
pending or threatened against it involving, affecting or relating to any of the
Equipment Leases.  None of its rights under any of the Equipment Leases will be
materially impaired by the Equipment Transactions, and all rights to be
transferred to Toshiba in accordance with this Agreement will inure to, and be
enforceable by, Toshiba after the applicable Closing Date without any
authorization, approval, permission or license of, or filing with, any Person.

 
5.4  
No Other Agreements.  It has no legal obligation, absolute or contingent, to any
Person other than Toshiba to sell, assign, lease or sublease or otherwise
transfer, convey or place any Lien on any of the Purchased Assets.

 
6. Covenants
 
6.1  
Operation of the Business.

 
(a)  
The Sellers agree, prior to the Closing, (i) to operate the Purchased Assets in
the ordinary course of business, and (ii) to maintain the Equipment in good
operating condition, subject, only to ordinary wear and tear, each as consistent
with the Sellers’ past practices, and (iii) to promptly inform Toshiba of any
destruction, damage to or loss of any of the Purchased Assets that has resulted
in a material reduction in the value of the Purchased Assets.  The Sellers
further agree, prior to the Closing, to use all commercially reasonable efforts
to transfer or otherwise make available to Toshiba, at each Seller’s expense,
the benefit of all warranties and similar protections applicable to the
Equipment.

 
6.2  
Equipment Leases.  Until the Closing, the Sellers agree to maintain all rights
and obligations in, to and under the Equipment Leases in full force and effect.

 
6.3  
Approvals and Consents.  The Parties agree to use commercially reasonable
efforts to take promptly, or cause to be taken, all actions, and to do promptly,
or cause to be done, all things necessary and proper under Applicable Law to
consummate and make effective the Equipment Transactions, to obtain all
necessary waivers, consents and approvals and to effect all necessary
registrations and filings and to remove any injunctions or other impediments or
delays, legal or otherwise, in order to consummate and make effective the
Equipment Transactions for the purpose of securing to the Parties hereto the
benefits contemplated by this Agreement.  Such waivers, consents and approvals
are listed on Schedule 6.3 attached hereto (the “Material Consents”).  

 
6.4  
Shareholder Actions.  The Parties that are shareholders of the Sellers agree to
exercise their voting and other governance powers over the Sellers to further
the execution,
delivery and performance of this Agreement and the consummation of the Equipment
Transactions.  The Parties that are shareholders in the Sellers agree to cause
their representatives on the boards of directors of the Sellers, in a manner
consistent with their fiduciary duties under the Companies Act (Japan), to vote
and to take other director actions to further the execution, delivery and
performance of this Agreement, and the consummation of the Equipment
Transactions.  The Parties that are shareholders in the Sellers agree to take no
action that would cause any representation or warranty of the Sellers contained
in Articles 4 or 5 to be untrue.  The Sellers and the SanDisk Parties shall
provide reasonable cooperation to Toshiba in connection with the lease
arrangements described in Section 3.6 above.

 


 
12

--------------------------------------------------------------------------------

 


 
6.5  
Further Assurances.  The Parties agree to cooperate to execute and deliver such
further documents, certificates, agreements and to take such other actions as
may be reasonably requested to evidence or reflect the transactions contemplated
by this Agreement and to carry out the intentions of this Agreement.

 
7. Conditions Precedent to the Sellers’ Obligations at the First Closing
 
The obligations of Sellers to effect the first Closing are subject to
satisfaction of the following conditions at or prior to the first Closing
(unless expressly waived in writing by FP or FA as applicable at or prior to the
first Closing):
 
7.1  
No Legal Action.  No Action relating to the Equipment Transactions shall have
been instituted against any of the Parties hereto before any court or by any
Governmental Authority which restrains or prohibits the Equipment Transactions.

 
7.2  
Accuracy of Representations and Warranties.  Each of the representations and
warranties of Toshiba contained in this Agreement, or in any other agreement
signed and delivered contemporaneously with this Agreement by or on behalf of
Toshiba in connection with the transactions contemplated hereby, shall be true
and correct in all material respects as of the Closing Date with the same effect
as though such representations and warranties had been made on and as of the
Closing Date.

 
7.3  
Performance of Obligations.  Toshiba shall have in all material respects
performed and complied with all of the agreements, covenants and obligations
required under this Agreement (including each of the attached Exhibits), and
under the Transaction Agreements set forth in Section 2.1(a) of the JVRA, to be
performed or complied with by Toshiba prior to or at the Closing.

 
7.4  
Governmental Approvals.  All material filings that are required, if any, to have
been made by the Parties with any Governmental Authority in order to carry out
this Agreement shall have been made and all material authorizations, consents
and approvals from any Governmental Authority required to carry out this
Agreement shall have been received and any applicable waiting periods shall have
expired.

 
7.5  
Compliance Certificate.  Toshiba shall have delivered to the Sellers a
certificate, executed by the appropriate officers of Toshiba, certifying that
the conditions specified in Sections 7.2 and 7.3 (insofar as they are to be
performed by Toshiba) have been fulfilled.

 


 
13

--------------------------------------------------------------------------------

 


7.6  
JVRA.  The JVRA shall be in full force and effect, and each Party thereto (other
than the SanDisk Parties) shall have in all material respects performed and
complied with

 
7.7  
 all of the agreements, covenants and obligations required under the JVRA
(including each of the Exhibits thereto) to be performed or complied with by
them prior to or at such time.

 
8. Conditions Precedent to Toshiba’s Obligations at the First Closing
 
The obligations of Toshiba to effect the first Closing are subject to
satisfaction of the following conditions at or prior to the first Closing
(unless expressly waived in writing by Toshiba in its discretion at or prior to
the first Closing):
 
8.1  
Conveyance.  The Sellers will have executed and delivered to Toshiba the FP and
FA  Bills of Sale, the FP and FA Assignment and Assumption Agreements, and any
other certificates, instruments or documents required pursuant to the provisions
of this Agreement or otherwise necessary to transfer the Owned Equipment to
Toshiba in accordance with the terms hereof.

 
8.2  
No Legal Action.  No Action relating to the Equipment Transactions shall have
been instituted against any of the Parties hereto before any court or by any
Governmental Authority which restrains or prohibits the Equipment Transactions.

 
8.3  
Accuracy of Representations and Warranties.  Each of the representations and
warranties of the Sellers and the SanDisk Parties contained in this Agreement,
or in any agreement signed and delivered contemporaneously with this Agreement
by or on behalf of FP, FA or any SanDisk Party in connection with the
transactions contemplated hereby, shall be true and correct in all material
respects as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date.

 
8.4  
Performance of Obligations.  The Sellers and the SanDisk Parties shall have in
all material respects performed and complied with all of their agreements,
covenants and obligations under this Agreement, and under the Transaction
Agreements set forth in Section 2.1(a) of the JVRA, to be performed or complied
with by them prior to or at the Closing.

 
8.5  
[***]*.

 
8.6  
Consents and Waivers.  The Sellers shall have obtained all Material Consents.

 
8.7  
Governmental Approvals.  All material filings that are required to have been
made by the Parties with any Governmental Authority in order to carry out the
terms of this Agreement shall have been made and all material authorizations,
consents and approvals from any Governmental Authority required therefor shall
have been obtained and any applicable waiting periods thereunder shall have
expired.

 
8.8  
Compliance Certificate.  Each of FP, FA and SanDisk (on behalf of all the
SanDisk Parties) shall have delivered to Toshiba a certificate, executed by the
appropriate officers of FP, FA or SanDisk as applicable, certifying that the
conditions specified in Sections 8.3 and 8.4 (insofar as they are to be
performed by FP, FA or SanDisk) have been fulfilled.

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
14

--------------------------------------------------------------------------------

 


8.9  
JVRA.  The JVRA shall be in full force and effect, and each Party thereto (other
than Toshiba) shall have in all material respects performed and complied with
all of its agreements, covenants and obligations under the JVRA to be performed
or complied with by them prior to or at such time.

 
8.10  
Material Adverse Effect.  There shall not have been any Material Adverse Effect
with respect to the Purchased Assets.  As used in this Agreement, the term
“Material Adverse Effect” means a change or changes or effect or effects
(including work stoppages) that individually or in the aggregate are or may
reasonably be expected to be materially adverse to the Purchased Assets or the
ownership, possession or use thereof as of the date of this Agreement or as of
the Closing Date; provided, however, that “Material Adverse Effect” shall not
include: (i) any changes in the ordinary course of business, (ii) any changes in
the financial or credit markets, including any adverse change in the market
prices of the securities or the credit ratings of Toshiba or SanDisk, and (iii)
any changes in the market for NAND flash, or affecting manufacturers of NAND
flash generally.

 
8.11  
No Breach of Equipment Leases.  There shall not have occurred and be continuing
a breach of any covenant under any of the existing leases with respect to any
equipment leased by the Sellers; provided, however, this Section shall not apply
to the transfer of Owned Equipment.

 
9. Conditions Precedent to the Subsequent Closings
 
The obligations of the Sellers and Toshiba to effect each Subsequent Closing are
subject to satisfaction of the following conditions at or prior to each
Subsequent Closing (unless expressly waived in writing by the Party having the
benefit thereof in its discretion at or prior to such Subsequent Closing):
 
9.1  
Prior Conditions.  Each of the conditions to such Party’s obligations in Article
7 or 8 shall be satisfied as of the relevant Subsequent Closing Date.

 
9.2  
SanDisk Guarantee Obligations. SanDisk shall have received evidence of the fact
that its obligations as a guarantor of the Equipment Leases have been reduced to
reflect the transfer of the Leased Equipment to take place at such Subsequent
Closing.

 
9.3  
Assignment and Assumption Agreement.  The relevant Parties shall have executed
the FP and FA Assignment and Assumption Agreements and any other certificates,
instruments or documents required pursuant to the provisions of this Agreement
or otherwise necessary to transfer the Assumed Liabilities to Toshiba in
accordance with the terms hereof, and to consummate the Equipment Transactions.

 
10. Indemnification
 
10.1  
Each Party agrees to, and does hereby, indemnify (an “Indemnifying Party”) and
hold harmless each of the other Parties from and against any and all losses
arising out of, or based upon, the gross negligence or willful misconduct of
such Indemnifying Party under this Agreement.  

 
10.2  
Damages Limited. IN THE ABSENCE OF ACTUAL FRAUD, IN NO EVENT SHALL ANY PARTY BE
LIABLE TO OR BE REQUIRED TO INDEMNIFY ANY OTHER PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES FOR ANY

 
SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGE OF ANY KIND, (INCLUDING
WITHOUT LIMITATION LOSS OF PROFIT OR DATA), WHETHER OR NOT ADVISED OF THE
POSSIBILITY OF SUCH LOSS.


 
15

--------------------------------------------------------------------------------

 
 

 
10.3  
[***]*.

 
10.4  
Sole Remedy.  Other than the payment of Lease Transfer Costs as set forth in
Section 3.7, rights to equitable relief and, to the extent available under
Applicable Law, claims for fraud, the sole remedy available to any Party for
breaches of this Agreement shall be limited to the rights set forth in this
Article 10.  

 
11. Termination of the Agreement
 
11.1  
Termination.  This Agreement and the Equipment Transactions may be terminated:

 
(a)  
at any time, by mutual written consent of the Sellers, SanDisk and Toshiba;

 
(b)  
at any time, by one Party (as between Toshiba and SanDisk) if it is not in
material breach of its representations, warranties, covenants and agreements
under this Agreement and there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of the
other Party (as between Toshiba and SanDisk) and (i) such Party has not cured
such breach within the later of (a) [***]* after the other Party has given
notice of such breach to such Party (provided however, that, no cure period
shall be required for breach which by its nature cannot be cured) or (b) the end
of the Resolution Period set forth in Section 3.6(c) and (ii) as a result of
such breach any of the conditions set forth in Articles 7 or 8 would not be
satisfied prior to the Closing Date, as such date may be adjusted in accordance
with Section 3.6(c);

 
(c)  
by any Party by written notice if there shall be a final nonappealable order of
a court of competent jurisdiction in effect preventing consummation of the
Equipment Transactions; or

 
(d)  
by any Party by written notice if there shall be any statute, rule, regulation
or order enacted, promulgated or issued or deemed applicable to the Equipment
Transactions by any Governmental Authority that would make consummation of any
of the Equipment Transactions illegal.

 
12. General Provisions
 
12.1  
Payment of Expenses.  Except as otherwise provided in this Agreement, each of
the Sellers, the SanDisk Parties and Toshiba will bear its own expenses incurred
in connection with this Agreement and the consummation of the Equipment
Transactions, including the fees and expenses of attorneys, accountants,
brokers, finders and any other advisors engaged by each Party.

 
12.2  
Relationship of the Parties.  The Sellers, the SanDisk Parties and Toshiba will
at all times be independent contractors, and nothing in this Agreement will be
construed as creating a joint venture, partnership or agency relationship
between the Parties.

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
16

--------------------------------------------------------------------------------

 


12.3  
Notices.  Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by telecopier) to the
address or telecopier or facsimile number set forth beneath the name of such
Party below (or to such other address or telecopier number as such Party shall
have specified in a written notice given to the other Party hereto):

 
if to Toshiba, to:


Toshiba Corporation
Semiconductor Company
1-1-1 Shibaura
Minato-ku, Tokyo 105-8001 Japan
Attention: Vice President
[***]*
[***]*


with copies (which shall not constitute notice) to:
 
Toshiba Corporation
Semiconductor Company
Legal Affairs Division
1-1-1 Shibaura
Minato-ku, Tokyo 105-8001 Japan
Attention: General Manager
[***]*
 
[***]*
 
and to:
 
Morrison & Foerster, LLP
Shin-Marunouchi Building 29F
1-5-1 Marunouchi
Chiyoda-ku, Tokyo 100-6529 Japan
Attention: [***]*
[***]*
[***]*


if to the Sellers, to:
 
Flash Alliance, Ltd.
800 Yamanoisshikicho,
Yokkaichi, Mie, Japan
Attention: President


 





--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
17

--------------------------------------------------------------------------------

 


and to:
 
Flash Partners, Ltd.
800 Yamanoisshikicho,
Yokkaichi, Mie, Japan
Attention: President


with copies to:
 
SanDisk Corporation
601 McCarthy Boulevard
Milpitas, CA 95035 USA
Attention: Chief Operating Officer
[***]*
[***]*


and to:
 
Toshiba Corporation
Semiconductor Company
Legal Affairs Division
1-1-1 Shibaura
Minato-ku, Tokyo 105-8001 Japan
Attention: General Manager
[***]*
 
[***]*
 
if to a SanDisk Party, to:
 
SanDisk Corporation
601 McCarthy Boulevard
Milpitas, CA 95035 USA
Attention: President and CEO
[***]*
[***]*


with copies to:
 
SanDisk Corporation
601 McCarthy Boulevard
Milpitas, California 95035 USA
Attention: Vice President and General Counsel
[***]*
[***]*

 
 





--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
18

--------------------------------------------------------------------------------

 
          
 
and to:
 
Jones Day
Kamiyacho Prime Place
1-17, Toranomon Place
Minato-ku, Tokyo 105-0001, Japan
Attention: Nobutoshi Yamanouchi
[***]*
[***]*


12.4  
Governing Law; Dispute Resolution.  This Agreement will be governed by and
construed, and the rights and obligations of the Parties shall be determined, in
accordance with the laws of California without giving effect to principles of
conflict of laws.  Any dispute concerning this Agreement shall be referred to
the Management Committee (as that term is defined in Section 6.9 of the Flash
Alliance Master Agreement) and handled by it in accordance with the Flash
Alliance Master Agreement.  If the Management Committee cannot resolve such
dispute in accordance with the terms of the Master Agreement, then such dispute
will be settled by binding arbitration in San Francisco, California.  The
dispute shall be heard by a panel of three arbitrators pursuant to the rules of
the International Chamber of Commerce.  The awards of such arbitration shall be
final and binding upon the parties thereto.  Each party will bear its own fees
and expenses associated with the arbitration.  Filing fees and arbitrator fees
charged by the ICC shall be borne equally by the Parties.

 
12.5  
Assignability; Third-Party Rights.  This Agreement shall be binding upon the
Sellers and their successors and permitted assigns (if any), the SanDisk Parties
and their successors and permitted assigns (if any) and Toshiba and its
successors and permitted assigns (if any).  This Agreement shall inure to the
benefit of the Sellers and Toshiba and their respective successors and permitted
assigns (if any).  This Agreement may not be assigned by either Party without
the prior written consent of the other Party.  Nothing in this Agreement,
express or implied, will be deemed to confer upon any other Person, any rights
or remedies under, or by reason of, this Agreement.

 
12.6  
Waiver.  No failure or delay on the part of any Party hereto to exercise any
right or remedy under this Agreement shall operate as a waiver of such right or
remedy, and no single or partial exercise of any such right or remedy shall
preclude any other or further exercise thereof.  No Party shall be deemed to
have waived any claim arising out of this Agreement, or any right or remedy
under this Agreement, unless the waiver of such claim, right or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Party.

 
12.7  
Amendments.  This Agreement may not be amended, modified or supplemented other
than by a written instrument duly executed and delivered by a duly authorized
officer on behalf of each of the Parties.

 
12.8  
Headings.  The section and other headings contained in this Agreement are for
reference purposes only and will not in any way affect the meaning, or
interpretation of this Agreement.

 
12.9  
Preparation of this Agreement.  Each of Toshiba and the SanDisk Parties hereby
acknowledges and agrees that (a) Toshiba and the SanDisk Parties jointly and
equally participated in the drafting of this Agreement and all other agreements
contemplated

 



--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
19

--------------------------------------------------------------------------------

 


hereby, (b) Toshiba and the SanDisk Parties have been adequately represented and
advised by legal counsel with respect to this Agreement and the Equipment
Transactions and (c) no presumption shall be made that any provision of this
Agreement shall be construed against any Party by reason of such role in the
drafting of this Agreement and any other agreement contemplated hereby.
 
12.10  
Severability.  If any provision of this Agreement or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Agreement will continue in full force
and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
Parties hereto.  The Parties’ further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

 
12.11  
Entire Agreement.  The schedules and exhibits attached hereto are incorporated
into this Agreement by reference.  This Agreement and the schedules and exhibits
hereto, and the JVRA, constitute the entire agreement between the Parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings both written and oral between the Parties with respect to the
subject matter hereof, including the memorandum of understanding by and among
Toshiba, SanDisk and SanDisk Ireland dated October 20, 2008.

 
12.12  
Counterparts.  This Agreement may be executed in counterparts, each of which
when so executed will be deemed to be an original, and all such counterparts
will together constitute but one and the same instrument.  Execution and
delivery of this Agreement by exchange of facsimile copies bearing the facsimile
signature of a Party shall constitute a valid and binding execution and delivery
of this Agreement by such Party.

 
12.13  
No Representations or Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES REGARDING THE STATUS OR CONDITION OF THE PURCHASED
ASSETS, WHETHER EXPRESS OR IMPLIED, AND NO WARRANTY OF MERCHANTABILITY, FITNESS
FOR INTENDED OR PARTICULAR USE OR OTHERWISE

 
[Remainder of page intentionally left blank.]
 


 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Toshiba, the Sellers and the SanDisk Parties have each
caused this Agreement to be executed as of the date first written above.
 
“FP”
FLASH PARTNERS LIMITED
By ________________________________
Name ______________________________
Title _______________________________
 
“FA”
FLASH ALLIANCE LIMITED
By ________________________________
Name ______________________________
Title _______________________________
“TOSHIBA”
TOSHIBA CORPORATION
By ________________________________
Name ______________________________
Title _______________________________
 
“SANDISK”
SANDISK CORPORATION
By ________________________________
Name ______________________________
Title _______________________________
“SANDISK CAYMAN”
SANDISK (CAYMAN) LIMITED
By ________________________________
Name ______________________________
Title _______________________________
“SANDISK IRELAND”
SANDISK (IRELAND) LIMITED
By ________________________________
Name ______________________________
Title _______________________________





[Signature page to Equipment Purchase Agreement]
 
21

--------------------------------------------------------------------------------

 


Schedule 3.2


 
[***]*








--------------------------------------------------------------------------------

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 


 
 

--------------------------------------------------------------------------------

 


Schedule 5.1


None.


 
 

--------------------------------------------------------------------------------

 


Schedule 6.3


Material Consents


Consent of all the lessor parties to the Assignment and Assumption Agreements
attached hereto as Exhibits A and C.


 
 

--------------------------------------------------------------------------------

 

